Citation Nr: 0739451	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-16 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran served on active duty from October 1966 to August 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which, in pertinent part, granted the veteran's 
claim for service connection for bilateral hearing loss and 
assigned a noncompensable disability rating, effective August 
20, 2003.  

A July 2005 rating decision granted the veteran an increased, 
20 percent disability rating for his bilateral hearing loss, 
also effective August 20, 2003.  The veteran has not 
indicated that he is satisfied with this evaluation.  See AB 
v. Brown, 6 Vet. App. 35, 39 (1993) (even if a rating is 
increased during the pendency of an appeal, a veteran is 
presumed to be seeking the highest possible rating, unless he 
expressly indicates otherwise).

Unfortunately, further development of the evidence is 
required before the Board can adjudicate the veteran's 
pending claim.  So, regrettably, this claim is being remanded 
to the RO via the Appeals Management Center (AMC).  VA will 
notify him if further action is required on his part.


REMAND

Although the Board acknowledges that the veteran underwent a 
VA audiological examination in May 2004, the report of that 
hearing evaluation does not provide the objective clinical 
findings necessary to properly evaluate the current severity 
of his bilateral hearing loss under the Schedule for Rating 
Disabilities (Rating Schedule).  See 38 C.F.R. §§ 4.1-4.14, 
4.85, 4.86, Diagnostic Code 6100 (2007).  In particular, 
it is unclear from the medical evidence of record whether his 
hearing acuity is worse now than it was when tested during 
that evaluation.  See Fenderson, supra (when the veteran 
appeals the initial rating assigned for his disability, just 
after establishing his entitlement to service connection for 
it, VA must consider his claim in this context - which 
includes determining whether he is entitled to a "staged" 
rating to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the pendency of his appeal).  

In particular, in an April 2006 statement, the veteran 
asserted that his hearing loss had worsened.  And, the 
veteran's representative, in the November 2007 Informal 
Hearing Presentation, affirmed that the veteran's hearing had 
worsened since that examination and requested a new 
audiological evaluation.  So to determine whether the 
veteran's hearing is, indeed, worse than when last examined 
by VA, he should be afforded another VA audiological 
examination to reassess the severity of his bilateral hearing 
loss under the applicable standards.  See 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at Department 
health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).  See also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995).

Accordingly, the appeal is remanded to the RO (via the AMC) 
for the following development and consideration:

1.  Schedule the veteran for an audiogram 
and Maryland CNC speech recognition test 
to determine the current severity of his 
bilateral hearing loss.  His VA claims 
file must be made available to the 
designated examiner for a review of the 
pertinent medical history.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be performed.  The examiner is also 
requested to specifically indicate 
whether the veteran's bilateral hearing 
loss has worsened since his May 2004 VA 
evaluation and, if so, to what extent.  
The examiner should report complaints and 
clinical findings in detail including 
pure-tone threshold averages and speech 
discrimination scores, and the basis for 
the examiner's opinion should be fully 
explained. 

2.  Then readjudicate the veteran's claim 
for an initial higher rating for his 
bilateral hearing loss in light of the 
additional evidence obtained.  If this 
claim is not granted to his satisfaction, 
send him and his representative a 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The purpose of this remand is to further develop the record 
and afford due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



